Evans, J.
1. Where the allegation in the indictment is that the mortal wound was inflicted “in some manner and way and with some weapon to the grand jury unknown,” it is not error to allow the physician who made the autopsy to testify that the “wounds were of a character indicating that they were made by scissors, a penknife, or something like that."
2. The defendant was charged with infanticide. The evidence warranted the verdict, which has been approved by the trial judge, and no reason is shown why it should be vacated. Judgment affirmed.

All the Justices concur.